DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/24/2022 is acknowledged.
Claims 1, 4-16 are pending.  Claims 2-3 have been cancelled.
Claims 13-16 are withdrawn as being drawn to a non-elected invention.
An action on the merits for claims 1, 4-12 is set forth below.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-12  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a  method of risk stratification comprising: determining a normalized gene expression profile for a single marker gene consisting of phosphodiesterase 4D variant 7 (PDE4D7), with respect to a set of reference gene(s) selected from the group consisting of: Homo sapiens hypoxanthine phosphoribosyltransferase 1 (HPRT1), Tubulin-Alpha-1b (TUBA1B), Homo sapiens pumilio RNA-Binding Family Member (PUM1) and Homo sapiens TATA box binding protein (TBP), and combinations thereof, determining a prognostic risk score with a scoring function, based on the normalized gene expression profile, the scoring function having been derived from gene expression profiles for biological samples taken from subjects that have been monitored for prostate cancer; and determining a combined prognostic risk score based on the prognostic risk score and a second risk determination being a National Comprehensive Cancer Network classification.
The claims require an analysis of a National comprehensive cancer network classification.  This classification appears to be updated based upon date and the specification has not fully described the data encompassed by the classification.  MPEP 608.01 (p)[R-2] states that “While the prior art setting may be mentioned in general terms, the essential novelty, the essence of the invention, must be described in such details, including proportions and techniques, where necessary, as to enable those persons skilled in the art to make and utilize the invention.”  Further, the specification asserts that the classification of VLR, LR, FIR, UIR , HR however, the specification has not described who to determine such classifications (p. 5).  
Furthermore, the claims requires a prognostic risk score with a scoring function based on the normalized gene expression profile however, the risk score appears to be derived from gene expression profiles for biological samples taken for subjects monitored for prostate cancer, the specification does not provide guidance for the breadth of this step.  In particular, it is not clear that is for PDE4D or any variants or any gene expression profiles (p. 28) Further the specification has not described any monitoring, for example monitoring from different stages, treatments, early to late, time and therefore it is not clear how these would functionally affect the stratification.  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: Federal Register: December 21, 1999 (Volume 64, Number 244), revised guidelines for written description.)   In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed scores in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus of nucleic acids and polymorphisms encompassed by the broadly claimed invention.	
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See page 1116).
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:

...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude, "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc.  ,  107 F.3d 1565, 1572,  41 USPQ2d 1961, 1966 (1997);   In re Gosteli  ,  872 F.2d 1008, 1012,  10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood  ,  107 F.3d at 1572,  41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the  recombinant plasmids and microorganisms of the '525 patent, "requires a  precise definition, such as by structure, formula, chemical name, or physical  properties," not a mere wish or plan for obtaining the claimed chemical  invention.   Fiers v. Revel  ,  984 F.2d 1164, 1171,  25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a  DNA requires more than a mere statement that it is part of the invention and  reference to a potential method for isolating it; what is required is a  description of the DNA itself."   Id.   at 1170,  25 USPQ2d at 1606.

The claims do not meet the written description provision of 35 USC 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4-12 are indefinite.  In particular the claims reqrequ determining a normalized gene expression provide, a prognostic risk and a combined prognostic risk score, however, the claim steps never appear to determine risk stratification.  Is the risk stratification the combined prognostic risk score.  Furthermore it is unclear how to determine the combined prognostic risk score as it is not clear how the prognostic risk score and the second risk score are analyzed.  
The risk determined as a “National comprehensive Cancer Network classification” appears to be improper incorporation by reference.  In particular, ”.  The recitation of this classification constitutes an attempt to incorporate by reference to the numbers the subject matter which is contained within the recited Network classification.  This recitation constitutes an improper incorporation by reference of essential material since it is material that is necessary to describe the claimed invention.  Essential material may not be incorporated by reference to non-patent publications (MPEP 608.01) (p).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: <https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
  Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
Regarding Step 2A, prong one, the claims recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.
The claims require the require performing the step of “determining” a gene expression profile of the PDE4D5 or a reference gene.  Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. The broadest reasonable interpretation of the determining step is that this step may be accomplished by reading information in a database or report regarding the expression levels of the variants and then drawing a mental conclusion regarding the progression state of the patient’s prostate cancer based on the expression levels. Such “determining” thereby encompasses processes that may be performed mentally and thus is an abstract idea.
The claims are further drawn to determining a prognostic risk score and a combined prognostic risk score. Neither the specification nor the claims set forth a limiting definition for determining risk scores and the claim does not set forth how these steps are accomplished. The broadest reasonable interpretation of these steps is that the steps may be accomplished mentally and thus are an abstract step / process. The prognosticating and identifying steps may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
Having determined that the steps are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons patent-eligible. However, there is no particular mechanism used,  the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).” 
Thus, the claims recite and are directed to the patent-ineligible concepts of abstract processes.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). Hoffman et al. (US Patent Application Publication 2018/0148795 effective filing date 5/29/2015) teaches a method of determining a normalized gene expression of PDE4D7 and TBP and HPRT1 (para 193-207).  Hoffmann et al. teaches comparing to patients monitored for prostate cancer (para 224-225).
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The claims do not require performing any specific, non-conventional transformative active process steps. Even if the claims did require active, laboratory steps (which they currently do not require) in which the expression level of the PDE4D was measured, methods of measuring / assaying for the level of gene expression in a sample from a subject were well-known, routine and conventional in the prior art. This fact is evidenced by the teachings in the specification at, for example, paragraphs (pages 15-17).
It is acknowledged that the claims name particular targets – i.e., PDE4D7 - whose expression level is to be determined. However, the claims do not require a particular, non-conventional primer or probe consisting of or comprising a specific nucleotide sequence, or any other specific reagent that is used to accomplish such determining. The targets to be detected (i.e., the PDE4D7) are part of the judicial exception and thereby the naming of the targets does not add something ‘significantly more’ to the recited judicial exceptions. 
Applicant’s attention is again directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” 
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US Patent Application Publication 2018/0148795 effective filing date 5/29/2015) in view of Reese (Urology 2012 Vol 80 p. 1075).
With regard to claim 1 and 6, Hoffmann et al. teaches a method of determining a normalized gene expression of PDE4D7 and TBP and HPRT1 (para 193-207).  Hoffmann et al. teaches comparing to patients monitored for prostate cancer (para 224-225).
With regard to claim 4, Hoffmann teaches regression functions (para 435).  
With regard to claim 5, Hoffman et al. teaches a method of determining a normalized gene expression of PDE4D7 and TBP and HPRT1 (para 193-207).  
With regard to claim 7, Hoffmann et al. teaches performing RT qPCR (para 202-207).
   	With regard to Claim 8, Hoffman et al. teaches computing risk score as a linear function of a normalized score (para 193-207). 
 	With regard to claim 9-10,12,  Hoffman et al. teaches a method of categorizing based on risk for therapy, surgery, and therapy response (para 24-29 and 58-60). 
	With regard to claim 11, Hoffmann et al teaches that the therapy can be radiation, prostate surgery including partial proctectomy (para 4).  
	Hoffmann et al does not teach determining a combined prognostic risk score based upon the prognostic risk score and a second risk determination being a NCCN classification.
	With regard to claim 1, Reese et al. teaches how to design and perform combined a prognostic risk score with a prognostic risk score and a risk from NCCN classification for prostate cancer (p. 1076).  
	Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of filing to analyze risk scores using NCCN risk groups as Reese et al teaches that NCCN allows to assign risk groups based upon a known and published dataset (p. 1075).  It would be obvious to use any known data to perform risk stratification calculations in order to analyze patient data with known populations.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/              Primary Examiner, Art Unit 1634